Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. (emphasis by examiner)
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract discusses the purported merits of the invention in comparison to the prior art (e.g. “The present invention provides improved dehumidification and/or air conditioning systems…”) and does not describe what is new in the art or any description of the structure which is held to be inventive.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 2-8, 10-16, and 18-20 objected to because of the following informalities:
In line 1 of each of the dependent claims 2-8, 10-16, and 18-20, the word “Claim” (for example, in the phrase “The dehumidified/air conditioner of Claim 1” in claim 2, or “The natatorium dehumidifier of Claim 9” in claim 10) should be spelled with a lower-case “c”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 4, it is recited that “the chiller is positioned outside of the air handler in an environment generally free from moisture or chlorinated water vapor” (bolding by examiner).  It is not clear from this recitation whether the recited environment is required to be free of both moisture in general and chlorinated water vapor (with “or” being used as in “the environment does not contain moisture or chlorinated water vapor”) or is required to be free from at least one of the two (with “or” being used as in “the environment is generally free from moisture or generally free from chlorinated water vapor”.)
Further, the word “generally” is a term of relative degree and it is not clear how much moisture and/or chlorinated water vapor may be present in the environment and still have it fall within the scope of the claim as presented.  The specification appears to recite only that the chiller is positioned outside of the air handler and outside of the natatorium for which the air handler conditions air, but it is not clear if some further controlled environment is required for the chiller or if exposure to, for example, the 
For these reasons, the scope of claim 4 cannot be positively ascertained and the claim is rejected as being indefinite.
For purposes of examination, claim 4 has been given its broadest reasonable interpretation consistent with the specification and has been interpreted only as requiring that the chiller be positioned outside of the air handler and isolated from the atmosphere within the natatorium.

In lines 2-3 of claim 9, it is recited that an air handler “process[es] air containing potentially chlorinated water vapor therein”.  It is not clear what structure is or is not required by this recitation, as it is not clear what fraction or frequency of occurrences, to what level of chlorine content, or under what circumstances the water vapor must be “potentially chlorinated”.  For this reason, the scope required by this recitation cannot be positively ascertained and claim 9 is therefore rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination and because claim 9 recites the apparatus disclosed therein as a “natatorium dehumidifier”, examiner has interpreted the limitation of the air handler “processing air containing potentially chlorinated water vapor therein” as a teaching that the air processed by the air handler comes from the interior of the natatorium, and particularly from a space containing a pool.

Claim 12 includes a recitation similar to that of claim 4, teaching that “the chiller is positioned… in an environment free from moisture or chlorinated water vapor”.  Although claim 12 lacks the word “generally” present in claim 4, it is still unclear whether the recited environment is required to be free from both of humidity and chlorinated water vapor and to what extent the environment may include or must lack these features to fall within the recited scope of “free”, as the specification as filed does not disclose any particular parameters or structure for providing such an environment.
Further, while claim 12 recites “chlorinated water vapor”, it depends upon claim 9 which recites “potentially chlorinated water vapor” in lines 2-3.  It is not clear whether the “chlorinated water vapor” of claim 12 refers to the same body or source of water vapor as the “potentially chlorinated water vapor”, refers to the same body or source only in the event that the air does actually contain water vapor (complying with the teaching of “potentially” in claim 9) or whether both simply refer to unrelated spaces or environments which may happen to contain or not contain chlorinated water vapor independently.
For these reasons, the scope of claim 12 cannot be ascertained and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 12 has been given its broadest reasonable interpretation consistent with the specification and has been interpreted only as requiring that the chiller be positioned outside of the air handler and isolated from the atmosphere within the natatorium.

Claims 10, 11, and 13-16 are rejected as depending upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    563
    719
    media_image1.png
    Greyscale


Claims 9, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication No. 2008/136763 A2 to Namuangrak.

claim 9 in fig. 5, shown above, a natatorium dehumidifier (a condensation type dehumidifier as taught in the Abstract of Namuangrak) comprising: 
an air handler (air handling unit (AHU) 1) defining a contained volume (shown within the AHU in fig. 5) and processing air (flowing from the air return pipe 11 or outside air intake 2 to the fan 6) containing water vapor (as taught in ¶ 26); 
a refrigerant based chiller (25) positioned outside of the air handler (AHU 1 as shown in fig. 5). 
Regarding the teachings of the dehumidifier being specifically “a natatorium dehumidifier” and the air it processes “containing potentially chlorinated water vapor”, these features are found to be matters of intended use as neither limits the structure required by the system.  The room 17 from which air is conditioned by the system of Namuangrak is capable of containing an indoor pool and functioning as a natatorium and the air stream could contain chlorinated water vapor without affecting the structure of the air handling unit 1 and chiller 25.  As such, the system of Namuangrak is found to be capable of the recited intended use and anticipates the structure of claim 9.

Namuangrak teaches limitations from claim 12 in fig. 5, shown above, the natatorium dehumidifier of claim 9, wherein the chiller is positioned outside of the air handler (1, as snow in fig. 5) in an environment free from moisture or chlorinated water vapor (being outside of both the air handler 1 and the room 17 as shown in fig. 5; refer to the discussion of claim 12 and its interpretation under 35 U.S.C. 112(b) as set forth above). 
claim 13 in fig. 5, shown above, the natatorium dehumidifier of claim 9, wherein the air handler further comprises a return air damper (shown as louvres in fig. 5 connecting the air mixer 13 to the return air pipe 11 and having the same structure taught in ¶ 26 for adjusting the intake of outside air 2). 

Namuangrak teaches limitations from claim 14 in fig. 5, shown above, the natatorium dehumidifier of claim 9, wherein the air handler further comprises an outdoor air damper (shown in fig. 5 as louvers and taught in ¶ 26, “air quantity or intake adjusting set form the outside air 2”). 

    PNG
    media_image2.png
    696
    563
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Namuangrak in view of US Publication No. 2008/0104974 A1 to Dieckmann et al.

Namuangrak teaches limitations from claim 1 in fig. 5, shown above, a dehumidifier/air conditioner (a condensation type dehumidifier as taught in the Abstract of Namuangrak) comprising: 
an air handler (air handling unit (AHU) 1) defining a contained volume (shown within the AHU in fig. 5) therein, the air handler comprising at least a chilled water coil (cooling coil 4, receiving water from the chilled water duct 22) and a heating coil (5); 
a refrigerant based chiller (25) positioned outside of the air handler (AHU 1 as shown in fig. 5). 
Regarding clams 1 and 3, Namuangrak does not teach the air handler further including a reheat coil as taught in claim 1, or the chilled water coil, reheat coil, and heating coil all being waterside coils as taught in claim 3 (interpreted in accordance with the teachings of ¶ 26 of the instant specification as “coils in which water is the medium flowing therethrough”).  

    PNG
    media_image3.png
    599
    598
    media_image3.png
    Greyscale

Dieckmann teaches in fig. 2, shown above, and in ¶ 45, an arrangement of heat exchangers for temperature conditioning and dehumidifying an airstream, this arrangement including an evaporator (54) as a cooling coil, a condenser (58) as a heating coil, an a reheat coil (56) as taught in claim 1, and teaches specifically in ¶ 61 that this arrangement may be used in a cold water cooling system rather than in a refrigerant system using cold water in the various heat exchangers as taught in claim 3.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Namuangrak with the diverse waterside heat exchangers of Dieckmann to allow for more diverse control of the air stream temperature including both 

Namuangrak teaches limitations from claim 2, the dehumidifier/air conditioner of claim 1, wherein the air handler (1) processes water vapor therein (as taught in ¶ 26.) 
Regarding the teachings of the dehumidifier processing “chlorinated water vapor”, this features is found to be a matters of intended use as it does not limit the structure required by the system.  The air stream in the air handling unit 1 could contain chlorinated water vapor without affecting the structure of the air handling unit 1 and chiller 25.  As such, the system of Namuangrak is found to be capable of the recited intended use and anticipates the structure of claim 2.

Namuangrak teaches limitations from claim 4 in fig. 5, shown above, the dehumidifier/air conditioner of claim 1, wherein the chiller (25) is positioned outside of the air handler (1, as shown in fig. 5) in an environment generally free from moisture or chlorinated water vapor (being outside of both the air handler 1 and the room 17 as shown in fig. 5; refer to the discussion of claim 12 and its interpretation under 35 U.S.C. 112(b) as set forth above). 

Namuangrak teaches limitations from claim 5 in fig. 5, shown above, the dehumidifier/air conditioner of claim 1, wherein the air handler comprises a return air damper (shown as louvres in fig. 5 connecting the air mixer 13 to the return air pipe 11 and having the same structure taught in ¶ 26 for adjusting the intake of outside air 2). 
claim 6 in fig. 5, shown above, the dehumidifier/air conditioner of claim 5, wherein the air handler further comprises an outdoor air damper. (shown in fig. 5 as louvers and taught in ¶ 26, “air quantity or intake adjusting set form the outside air 2”). 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Namuangrak and Dieckmann as applied to claims 1, 5, and 6 above, and further in view of US Patent No. 5,181,552 to Eiermann.

Regarding claims 7 and 8, Namuangrak teaches a climate control system in which air from an outdoor air inlet and a return air inlet are flowed through an air handling device to be cooled and dehumidified and reheated before flowing into the conditioned space as supply air, the cooling and reheating provided by a separate and external chiller device.  Namuangrak does not teach the air handler of the system including a runaround coil disposed adjacent to either the return air damper as recited in claim 7 or the outdoor air damper as recited in claim 8.  Eiermann teaches in fig. 1, shown above, and in col. 5, lines 4-15, an air conditioning and handling system including a run-around coil latent heat extraction system having a precooling coil (12) mounted to extract heat from either return air as recited in claim 7 or from outside air as recited in claim 8.  It would have been obvious to one of ordinary skill in the art at the time the invention application was effectively filed to modify Namuangrak with the run-around coil and latent heat extraction of Eiermann in order to provide an efficient enhancement to the dehumidification of air by the system of Namuangrak as taught in Eiermann’s col. 1, lines 6-11.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Namuangrak as applied to claim 9 above, and further in view of Dieckmann.

Regarding clams 10 and 11, Namuangrak teaches a climate control system in which air from an outdoor air inlet and a return air inlet are flowed through an air handling device to be cooled and dehumidified and reheated before flowing into the conditioned space as supply air, the cooling and reheating provided by a separate and external chiller device.  Namuangrak does not teach the air handler further including a reheat coil as taught in claim 10, or the chilled water coil, reheat coil, and heating coil all being waterside coils as taught in claim 11 (interpreted in accordance with the teachings of ¶ 26 of the instant specification as “coils in which water is the medium flowing therethrough”).  Dieckmann teaches in fig. 2, shown above, and in ¶ 45, an arrangement of heat exchangers for temperature conditioning and dehumidifying an airstream, this arrangement including an evaporator (54) as a cooling coil, a condenser (58) as a heating coil, an a reheat coil (56) as taught in claim 1, and teaches specifically in ¶ 61 that this arrangement may be used in a cold water cooling system rather than in a refrigerant system using cold water in the various heat exchangers as taught in claim 3.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Namuangrak with the diverse waterside heat exchangers of Dieckmann to allow for more diverse control of the air stream temperature including both heating and cooling as well as “recuperative pre-cool and reheat coils” as taught in Dieckmann’s ¶ 61 to improve efficiency and performance of the system.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Namuangrak as applied to claims 9, 13, and 14 above, and further in view of Eiermann.

Regarding claims 15 and 16, Namuangrak teaches a climate control system in which air from an outdoor air inlet and a return air inlet are flowed through an air handling device to be cooled and dehumidified and reheated before flowing into the conditioned space as supply air, the cooling and reheating provided by a separate and external chiller device.  Namuangrak does not teach the air handler of the system including a runaround coil disposed adjacent to either the return air damper as recited in claim 15 or the outdoor air damper as recited in claim 16.  Eiermann teaches in fig. 1, shown above, and in col. 5, lines 4-15, an air conditioning and handling system including a run-around coil latent heat extraction system having a precooling coil (12) mounted to extract heat from either return air as recited in claim 15 or from outside air as recited in claim 16.  It would have been obvious to one of ordinary skill in the art at the time the invention application was effectively filed to modify Namuangrak with the run-around coil and latent heat extraction of Eiermann in order to provide an efficient enhancement to the dehumidification of air by the system of Namuangrak as taught in Eiermann’s col. 1, lines 6-11.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Namuangrak, US Patent No. 8,999,027 to Baxter, and Dieckmann.


claim 17 in fig. 5, shown above, a [building] comprising an enclosure (room 17 shown in fig. 5), and a dehumidifier comprising an air handler (air handling unit (AHU) 1) and a chiller containing a refrigerant (25), wherein the enclosure and the air handler define a treated air containment space (within the AHU 1 and room 17 as shown in fig. 5) and wherein… the chiller is isolated from and positioned outside the air containment space (as shown in fig. 5).

    PNG
    media_image4.png
    321
    529
    media_image4.png
    Greyscale

Regarding claims 17 and 18, Namuangrak does not teach the building being a natatorium or containing an indoor pool as taught in claim 17, or this pool containing chlorinated water as taught in claim 18.  Baxter teaches in fig. 1, shown above, a natatorium (21) having a climate control system (28) and containing a swimming pool (36) including a chlorine disinfectant (col. 11, lines 35-39) as taught in claims 17 and 18.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively field to modify Namuangrak with the natatorium installation in order to allow such a system to control humidity and improve air quality within such a space.
Further regarding claims 17 and 18, Namuangrak does not teach the refrigerant being isolated outside of the treated air containment space, but does teach a flow of water 

Namuangrak teaches limitations from claim 19 in fig. 5, the natatorium of claim 17, wherein the air handler comprises at least one air conditioning component selected from a cooling coil (5), a heating coil (4), a filter (3) and an outside air mixing damper (shown as louvres in fig. 5 connecting the air mixer 13 to the return air pipe 11 and having the same structure taught in ¶ 26 for adjusting the intake of outside air 2). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Namuangrak, Baxter, and Dieckmann as applied to claim 17 above, and further in view of US Patent No. 5,228,307 to Koce.

Namuangrak teaches limitations from claim 20, the natatorium of claim 17, further comprising an enthalpy controlled 100% outdoor air economizer (the air louvers shown 
Namuangrak does not teach the temperature and humidity control of the space to be provided “with no mechanical energy other than a supply air fan.”  Koce teaches in the abstract of his invention a cooling system in which a coolant coil (14) and fan (18) are controlled so that the fan continues to operate “to obtain optimal utilization of residual cooling power of the coolant coil after [other elements of the system] have been deactivated”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Namuangrak with the residual cooling mode of Koce in order to improve the efficiency of the system by preventing such residual cooling capacity from being wasted when the system is deactivated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        22 December 2021

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763